Case 1:19-cv-08312-PGG Document 16 Filed 02/13/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LAWYERS COMMITTEE FOR 9/11

INQUIRY, INC., and RICHARD GAGE,
ORDER

Plaintiffs,
19 Civ. 8312 (PGG)

- against -

WILLIAM P. BARR, Attorney General of the
United States, GEOFFREY BERMAN, United
States Attorney for the Southern District of
New York, and U.S. DEPARTMENT OF
JUSTICE,

Defendants.

 

 

PAUL G. GARDEPHE, U.S.D_.:

It is hereby ORDERED that the following schedule will apply to Defendants’
motion to dismiss:

1. Defendants’ motion is due on February 28, 2020;

2. Plaintiffs’ opposition is due on March 6, 2020; and

3. Defendants’ reply, if any, is due on March 20, 2020.

Dated: New York, New York

February [3 , 2020
SO ORDERED.

fi Gnd A. Ldn hA
Paul G, Gardephe
United States District Judge

 
